UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of Dece mber , 201 4 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date Dec ember 29, 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Honesti Basyir (Signature) Honesti Basyir Acting VP Investor Relations PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk ANNOUNCEMENT RESOLUTIONS OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS (No. Tel.27 5/PR000/COP-A0070000/2014 ) Resolutions of the Extraordinary General Meeting of Shareholders It is hereby announced to all shareholders of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, abbreviated as Telkom (the “Company”), that the Resolutions of the Extraordinary General Meeting of Shareholders (the “
